IN THE MATTER OF THE PETITION                  •       IN THE
FOR REINSTATEMENT OF
ABRAHAM ALLAN GERTNER TO                       •       COURT OF APPEALS
THE MARYLAND BAR
                                               •       OF MARYLAND

                                               •       Misc. Docket AG
                                               •       No. 21
                                               •       September Term, 2016

                                          ORDER


       The Court having considered the Petition for Reinstatement of Abraham Allan

Gertner and the response filed thereto by Bar Counsel in the above captioned case, it is

this 27th day of September, 2016

       ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, GRANTED, and the Petitioner, Abraham Allan Gertner is hereby reinstated by

this Court to the practice of law in Maryland, and it is further

       ORDERED, that the Clerk of this Court shall replace the name of Abraham Allan

Gertner on the register of the attorneys in this Court and certify that fact to the Trustees of

the Client Protection Fund and to the Clerks of all judicial tribunals in this State.



                                                        /s/ Mary Ellen Barbera
                                                        Chief Judge